 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           No. 2:16-cr-0102 GEB CKD
12                          Respondent,
13              v.                                       ORDER
14   MATTHEW GENE BALLARD,
15                          Movant.
16

17              Movant, a federal prisoner proceeding pro se on a motion to vacate, set aside, or correct

18   his sentence pursuant to 28 U.S.C. § 2255, has filed another stipulated request for an extension of

19   time to file an amended motion. (ECF No. 73.)

20              Good cause appearing, IT IS HEREBY ORDERED that the stipulated request for an

21   extension of time is granted and movant shall have until September 5, 2019, to file an amended

22   motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

23   Dated: August 2, 2019
                                                         _____________________________________
24
                                                         CAROLYN K. DELANEY
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27   13:ball0102.eot.stip


28
                                                         1
